 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT

 

This First Amendment to Second Amended and Restated Loan Agreement (the
“Amendment”) is made and entered into as of November 9, 2015 by and among Black
Diamond, Inc., a Delaware corporation, Black Diamond Equipment, Ltd., a Delaware
corporation, Black Diamond Retail, Inc., a Delaware corporation,
Everest/Sapphire Acquisition, LLC, a Delaware limited liability company, BD
North American Holdings, LLC, a Delaware limited liability company, PIEPS
Service, LLC, a Delaware limited liability company, and BD European Holdings,
LLC, a Delaware limited liability company (collectively, the “Borrowers”), and
Zions First National Bank, a national banking association (the “Lender”).

 

Recitals

 

1. Lender has previously extended a loan to the Borrowers consisting of a
revolving loan in the maximum principal amount of $30,000,000 (the “Loan”),
which is governed by that certain Second Amended and Restated Loan Agreement
dated as of October 31, 2014 (as amended from time to time, the “Loan
Agreement”) among the Borrowers, the other Loan Parties from time to time party
thereto and the Lender. The Loan is evidenced by that certain Second Amended and
Restated Promissory Note (Revolving Loan) dated October 31, 2014 executed by the
Borrowers in favor of the Lender in the maximum principal amount of $30,000,000
(the “Note”).

 

2. On October 7, 2015, Black Diamond, Inc. sold all of the issued and
outstanding membership interests of POC USA, LLC, previously a “Borrower” under
the Loan Agreement, as consented to by the Lender pursuant to a consent letter
dated as of October 5, 2015.

 

3. The Borrowers and the Lender desire to modify and amend the Loan Agreement as
provided herein.

 

Amendment

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Lender and the Borrowers hereby agree and amend and
modify the Loan Agreement as follows:

 

1. Recitals. Each of the Borrowers and the Lender hereby acknowledges the
accuracy of the Recitals, which are incorporated herein by reference.

 

2. Definitions. Except as otherwise provided herein, terms defined in the Loan
Agreement shall have the same meaning when used herein. Terms defined in the
singular shall have the same meaning when used in the plural and vice versa.

 

3. Amendment of Loan Agreement. The Loan Agreement is hereby modified and
amended as follows:

 

(a) Net Worth. Section 6.14(b) Net Worth is hereby amended and restated in its
entirety to read as follows:

 

 1 

 

  

b. Net Worth. Black Diamond and its Subsidiaries, on a Consolidated basis, will
maintain a Net Worth, measured at each reporting period set forth in Section 6.7
Financial Statements and Reports, of not less than $170,000,000 through the
Fiscal Year End for 2015, plus an increase of $2,000,000 during each Fiscal Year
thereafter.

 

(b) Duplicate Originals; Counterpart Execution. Section 10.24 Duplicate
Originals; Counterpart Execution is hereby amended and restated in its entirety
to read as follows:

 

10.24 Duplicate Originals; Counterpart Execution; Electronic Copies

 

Two or more duplicate originals of the Loan Documents may be signed by the
parties, each duplicate of which shall be an original but all of which together
shall constitute one and the same instrument. Any of the Loan Documents may be
executed in several counterparts, without the requirement that all parties sign
each counterpart. Each of such counterparts shall be an original, but all
counterparts together shall constitute one and the same instrument. Receipt by
Lender and the Loan Parties of an executed copy of this Agreement by facsimile
or electronic mail shall constitute conclusive evidence of execution and
delivery of this Agreement by the signatory thereto.

 

Furthermore, Lender shall be entitled, in its sole discretion, to image or make
copies of all or any selection of the agreements, instruments, documents, and
items and records governing, arising from or relating to the Loan, including,
without limitation, this Agreement and the other Loan Documents, and Lender may
destroy (other than any promissory note) or archive the paper originals. Each of
the Borrowers hereto (i) waives any right to insist or require that Lender
produce paper originals (other than in respect of any promissory note), (ii)
agrees that such images shall be accorded the same force and effect as the paper
originals (other than negotiability in respect of any promissory note), (iii)
agrees that Lender is entitled to use such images in lieu of destroyed or
archived originals for any purpose (other than negotiability in respect of any
promissory note), including as admissible evidence in any demand, presentment or
other proceedings, and (iv) further agrees that any executed facsimile (faxed),
scanned, or other imaged copy of this Agreement or any other Loan Document shall
be deemed to be of the same force and effect as the original manually executed
document (other than negotiability in respect of any promissory note).

 

4. Conditions Precedent to Closing this Amendment. This Amendment shall not
become effective until the following conditions have been completed and proof of
their completion has been provided to the Lender:

 

(a) On or prior to the execution and delivery of this Amendment, the Borrowers
shall have executed and delivered, or caused to be executed and delivered, to
the Lender, each in form and substance satisfactory to the Lender, such other
documents, instruments, resolutions, subordinations, and other agreements as the
Lender may require in its sole discretion.

 

 2 

 

  

(b) Each of the Borrowers shall perform all of the obligations of such Borrower
under the Loan Documents or this Amendment to be performed contemporaneously
with the execution and delivery of this Amendment.

 

(c) The Borrowers shall pay the Lender an amendment fee in the amount of $5,000
in cash. No portion of such fee shall be refunded in the event of early
termination of the Loan Documents or any termination or reduction of the right
of the Borrowers to request advances under the Loan Documents. The Lender is
authorized and directed to disburse a sufficient amount of the Loan proceeds to
pay this amendment fee in full.

 

(d) The Borrowers shall pay all fees and expenses in accordance with Section 6.

 

All conditions precedent set forth in this Amendment are for the sole benefit of
the Lender and may be waived unilaterally by the Lender.

 

5. Conforming Modifications. Each of the Loan Documents is modified to be
consistent herewith and to provide that it shall be a default or an Event of
Default thereunder if the Borrowers shall fail to comply with any of the
covenants of the Borrowers herein or if any representation or warranty by the
Borrowers herein is materially incomplete, incorrect, or misleading as of the
date hereof.

 

6. Fees and Expenses; Closing Fee

 

(a) Fees and Expenses. In consideration of the Lender’s agreement to amend and
modify the Loan and the Loan Documents, each of the Borrowers has agreed to pay
to the Lender (i) all reasonable legal fees and expenses incurred by the Lender
in connection herewith or with the Loan and the Loan Documents accrued and
unpaid as of the date hereof and (ii) all other reasonable costs and expenses
incurred by the Lender in connection with this Amendment.

 

(b) Method of Payment. The foregoing fees and expenses shall be paid by the
Borrowers to the Lender on the date hereof or at such later date as such fees,
costs and expenses are incurred by the Lender; provided, however, that if such
fees and expenses are not promptly paid, the Lender is authorized and directed,
upon execution of this Amendment and fulfillment of all conditions precedent
hereunder, to disburse a sufficient amount of the Loan to pay these fees and
expenses in full. Each of the Borrowers acknowledges and agrees that such fees,
costs, and expenses are fully earned and nonrefundable as of the date this
Amendment is executed and delivered by the parties hereto, and that no portion
of such fee shall be refunded in the event of early termination of the Loan
Agreement or any termination or reduction of the right of any Borrower to
request advances under the Loan Agreement or the Note.

 

7. Borrowers Representations and Warranties. Each of the Borrowers hereby
affirms and again makes the representations and warranties set forth in Section
5 of the Loan Agreement as of the date of this Amendment, except to the extent
that any such representations and warranties refer specifically to an earlier
date.

 

 3 

 

 

8. Borrowers Covenants

 

(a) The Borrowers shall execute, deliver, and provide to the Lender such
additional agreements, documents, and instruments as reasonably required by the
Lender to effectuate the intent of this Amendment.

 

(b) Each of the Borrowers fully, finally, and forever releases and discharges
the Lender and its successors, assigns, directors, officers, employees, agents,
and representatives from any and all actions, causes of action, claims, debts,
demands, liabilities, obligations, and suits, of whatever kind or nature, in law
or equity, that such Borrower has or in the future may have, whether known or
unknown, in respect of the Loan, the Loan Documents, or the actions or omissions
of the Lender in respect of the Loan or the Loan Documents arising from events
occurring prior to the date of this Amendment.

 

9. Loan Documents Remain in Full Force and Effect; Collateral. The Loan
Documents are ratified and affirmed by each of the Borrowers and shall remain in
full force and effect as modified hereby. Any property rights or rights to or
interests in property granted as security in the Loan Documents shall remain as
security for the Loan and the obligations of the Borrowers in the Loan
Documents.

 

10. Integrated Agreement; Amendment. This Amendment, together with the Loan
Agreement and the other Loan Documents, constitutes the entire agreement between
the Lender and the Borrowers concerning the subject matter hereof, and may not
be altered or amended except by written agreement signed by Lender. PURSUANT TO
UTAH CODE SECTION 25-5-4, EACH BORROWER IS NOTIFIED THAT THESE AGREEMENTS ARE A
FINAL EXPRESSION OF THE AGREEMENT BETWEEN THE LENDER AND THE BORROWERS AND THESE
AGREEMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED ORAL AGREEMENT.

 

11. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF
THE STATE OF UTAH.

 

12. Time. Time is of the essence with respect to this Amendment.

 

13. Counterpart Execution. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this Amendment
to physically form one document. Receipt by the Lender of an executed copy of
this Amendment by facsimile or electronic mail shall constitute conclusive
evidence of execution and delivery of this Amendment by the signatory thereto.

 

All other prior and contemporaneous agreements, arrangements, and understandings
between the parties hereto as to the subject matter hereof are, except as
otherwise expressly provided herein, rescinded.

 

This Amendment and the Loan Agreement (together with any other amendment
thereto) shall be read and interpreted together as one agreement.

 

 4 

 

 

IN WITNESS WHEREOF, this Amendment has been executed and becomes effective as of
the date first written above.

 

Lenders:

 

Zions First National Bank

 

 

By: /s/ Michael R. Brough

Name: Michael R. Brough

Title: Senior Vice President

 

Borrower:

 

Black Diamond, Inc.

 

 

By:/s/ Aaron J. Kuehne

Name: Aaron J. Kuehne

Title: Chief Financial Officer, Treasurer and Secretary

 

 

 

Black Diamond Equipment, Ltd.

 

 

By:/s/ Aaron J. Kuehne

Name: Aaron J. Kuehne

Title: Chief Financial Officer and Secretary

 

 

Black Diamond Retail, Inc.

 

 

By:/s/ Aaron J. Kuehne

Name: Aaron J. Kuehne

Title: Chief Financial Officer and Secretary

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

LOAN AGREEMENT

Signature Pages



 

  

Everest/Sapphire Acquisition, LLC

 

 

By:/s/ Aaron J. Kuehne

Name: Aaron J. Kuehne

Title: Treasurer and Secretary

 

 

BD North American Holdings, LLC

 

 

By:/s/ Aaron J. Kuehne

Name: Aaron J. Kuehne

Title: Treasurer

 

 

PIEPS Service, LLC

 

 

By:/s/ Aaron J. Kuehne

Name: Aaron J. Kuehne

Title: Treasurer and Secretary

 

 

BD European Holdings, LLC

 

 

By:/s/ Aaron J. Kuehne

Name: Aaron J. Kuehne

Title: Treasurer and Secretary

 

 

 



FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

LOAN AGREEMENT

Signature Pages



